IN THE SUPREME COURT OF THE STATE OF DELAWARE

THOMAS BROWN,                                   §
                                                §
         Defendant Below,                       §       No. 303, 2017
         Appellant,                             §
                                                §       Court Below: Superior Court
         v.                                     §       of the State of Delaware
                                                §
STATE OF DELAWARE,                              §       Cr. ID. 1111021773A & B
                                                §
         Plaintiff Below,                       §
         Appellee.                              §

                                  Submitted: February 14, 2018
                                  Decided:   February 15, 2018

Before STRINE, Chief Justice; VAUGHN and TRAYNOR, Justices.

                                          ORDER

         This 15th day of February 2018, it appears to the Court that the judgment of

the Superior Court should be affirmed on the basis of and for the reasons assigned

in its opinion dated June 29, 2017.1

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is hereby AFFIRMED.

                                             BY THE COURT:
                                             /s/ Leo E. Strine, Jr.
                                             Chief Justice




1
    State v. Brown, Cr. ID. 1111021773A & B (Del. Super. June 29, 2017).